Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
The application has been amended as follows: 

Applicants election, made “without traverse” and further acknowledged in the action dated 8/1/19, regard claims 14-19 and 21-23, which are withdrawn as being directed to a nonelected invention.

Claims 14-19 and 21-23 are drawn to a method and as outlined throughout prosecution have not been under examination. Since applicant has received an action on the merits for the originally presented invention, the ventilated hood, the ventilated hood has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-19 and 21-23 are not under consideration as they are directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Presently this application is in condition for allowance except for the presence of claims 14-19 and 21-23 which are directed to a non-elected invention, without traverse, as outlined above.  Accordingly, claims 14-19 and 21-23 have been cancelled.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Applicants amendments have included the below limitations that have not been found in the prior art searches. As a result of the included limitations in the claims dated 10/25/18, and the amendments of 5/29/20, claims 3, 7-13, 24-26 are deemed allowable.



The current claims are distinguished from the prior art at least because they do not teach, suggest or disclose “… a collar coupled to the external airflow hose and configured to inflate in response to airflow in the external air flow hose to impede infiltration of contaminants from an external environment to an interior of the head enclosure…”. The available prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and/or hindsight reasoning. As a result the dependent claims are also allowable as they are dependent on the allowable claim.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732